 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SORAYA MARIA RIGOR,                                  No. 2:19-cv-00633 KJM AC (PS)
12                        Plaintiff,
13            v.                                           ORDER
14    CALIFORNIA STATE UNIVERSITY
      SACRAMENTO, et al.,
15
                          Defendants.
16

17

18           Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by Local Rule 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

20   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

21   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

22                                               I. SCREENING

23           The federal IFP statute requires federal courts to dismiss a case if the action is legally

24   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

26           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and

27   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this

28   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
                                                          1
 1   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 2   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 3   Fed. R. Civ. P. 8(d)(1).
 4          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 5   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
 6   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
 7   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
 8   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
 9   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
10   denied, 564 U.S. 1037 (2011).
11          The court applies the same rules of construction in determining whether the complaint
12   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
13   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
14   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
15   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
16   (1972). However, the court need not accept as true conclusory allegations, unreasonable
17   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
18   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
19   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
20   556 U.S. 662, 678 (2009).
21          To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
22   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
23   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
24   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
25   678. A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
26   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
27   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
28   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
                                                        2
 1             A. The Complaint
 2             Plaintiff is a student at California State University Sacramento (“CSUS”) and the co-
 3   founder of a nonprofit corporation called “#Student Lives Matter.” ECF No. 1 at 1. Plaintiff
 4   brings suit for “copyright infringement” against CSUS and three CSUS officials: President
 5   Robert Nelson; Senior Vice President of Communications Jeannie Wong; and Outreach and
 6   Advocacy Director Steve McKay. Id. at 2-4. In her form complaint, plaintiff alleges that CSUS
 7   is using “predatory practices to gain intellectual property of newly established nonprofit, #Student
 8   Lives Matter, which was ‘pitched’ at a business competition at Global Entrepreneurship Week
 9   [(“GEW”)].” Id. at 4. She claims that “[s]ince November 2018, the campus has been infringing
10   upon the intellectual property of this nonprofit, and has new outreach communications based [off
11   of] our concepts, ideas, and insights.” Id. Plaintiff alleges that defendant McKay created “a new
12   outreach platform as a direct result of [her] intellectual property”; and defendant Nelson used “the
13   exact words, concepts, and value proposition” that she used to pitch the organization at GEW. Id.
14   at 5. Further, she asserts that all defendants were present at GEW and have since created a
15   “predatory photo release” requiring participants at university events to sign over their intellectual
16   property rights. A copy of the photo release is attached to the complaint, along with an
17   unexplained chart. Id. at 5, 7-8. Plaintiff seeks $1.7 billion in damages and injunctive relief. Id.
18   at 5-6.
19             B. Analysis
20             In its current form, plaintiff’s complaint fails to state a claim upon which relief can be
21   granted owing to several deficiencies. 28 U.S.C. § 1915(e)(2)(B)(ii). First, it is unclear from the
22   complaint whether plaintiff is the owner of the intellectual property at issue, or whether it is
23   owned by her nonprofit organization. To the extent plaintiff—a non-lawyer—attempts to bring a
24   pro se action on behalf of the organization, the action must be dismissed. See D-Beam Ltd.
25   P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973–74 (9th Cir. 2004) (“It is a longstanding
26   rule that corporations and other unincorporated associations must appear in court through an
27   attorney.”) (internal quotation marks and alterations omitted).
28   ////
                                                          3
 1          Second, plaintiff has not alleged a valid copyright infringement claim. “To establish
 2   copyright infringement, a plaintiff must prove two elements: ‘(1) ownership of a valid copyright,
 3   and (2) copying of constituent elements of the work that are original.’” L.A. Printex Indus., Inc.
 4   v. Aeropostale, Inc., 676 F.3d 841, 846 (9th Cir. 2012) (quoting Feist Publications, Inc. v. Rural
 5   Tel. Serv. Co., 499 U.S. 340, 361 (1991)). Regarding the first element, a plaintiff cannot
 6   maintain an infringement action until it has registered its work with the Copyright Office. 17
 7   U.S.C. § 411(a) (“[N]o civil action for infringement of the copyright in any United States work
 8   shall be instituted until preregistration or registration of the copyright claim has been made in
 9   accordance with this title.”); see Unicolors, Inc. v. Urban Outfitters, Inc., 853 F.3d 980, 984 (9th
10   Cir. 2017) (stating that plaintiff was “required to show registration as an element of an
11   infringement claim”). Copyright protection is available for “original works of authorship fixed in
12   any tangible medium of expression,” such as literary, musical, dramatic, and graphic works. 17
13   U.S.C. § 102(a). Copyright protection is limited, however, such that it does not “extend to any
14   idea, procedure, process, system, method of operation, concept, principle, or discovery, regardless
15   of the form in which it is described, explained, illustrated, or embodied in such work.” 17 U.S.C.
16   § 102(b). Copyright protection is “given only to the expression of the idea—not the idea itself.”
17   Mazer v. Stein, 347 U.S. 201, 217 (1954).
18          In her complaint, plaintiff fails to identify any copyrightable material. At a minimum,
19   plaintiff must identify the allegedly copyrighted material at issue with specificity sufficient to put
20   defendants on notice of what she claims was infringed. She repeatedly asserts that defendants
21   improperly used her (or her organization’s) concepts, ideas, and words. However, copyright
22   protection does not cover such intangibles, 17 U.S.C. § 102(b), and the complaint does not
23   identify any tangible work or expression containing those ideas. Moreover, even assuming
24   plaintiff had alleged some copyrightable material, she does not assert that she has registered the
25   copyright to it or tried to register it and been refused. See Unicolors, Inc., 853 F.3d at 984. Thus,
26   the complaint does not contain allegations sufficient to satisfy the first element of a copyright
27   infringement claim.
28   ////
                                                        4
 1          In addition, the complaint falls short of the Rule 8(a) pleading requirements in that it does
 2   not contain a sufficient statement of the claim showing plaintiff’s entitlement to relief. See Fed.
 3   R. Civ. P. 8(a)(2). The exact nature of the intellectual property at issue is not clear from the
 4   incomplete statements of facts squeezed into various parts of the form complaint. Furthermore, it
 5   is not clear exactly how each of the named defendants participated in the alleged infringement of
 6   copyrighted material. Rather than recommending dismissal of the action, the undersigned will
 7   provide plaintiff an opportunity to amend her complaint to allege a viable legal cause of action
 8   and a complete statement of supporting facts.
 9                                  II. AMENDING THE COMPLAINT
10          If plaintiff chooses to amend the complaint, the amended complaint must contain a short
11   and plain statement of plaintiff’s claims. The allegations of the complaint must be set forth in
12   sequentially numbered paragraphs, with each paragraph number being one greater than the one
13   before, each paragraph having its own number, and no paragraph number being repeated
14   anywhere in the complaint. Each paragraph should be limited “to a single set of circumstances”
15   where possible. Fed. R. Civ. P. 10(b). As plaintiff appears to be aware, forms are available to
16   help plaintiffs organize their complaint in the proper way. They are available at the Clerk’s
17   Office, 501 I Street, 4th Floor (Rm. 4-200), Sacramento, CA 95814, or online at
18   www.uscourts.gov/forms/pro-se-forms.
19          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
20   narrative and storytelling. That is, the complaint should not include every detail of what
21   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
22   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
23   contain only those facts needed to show how each defendant legally wronged the plaintiff.
24          The amended complaint must not force the court and the defendants to guess at what is
25   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
26   (affirming dismissal of a complaint where the district court was “literally guessing as to what
27   facts support the legal claims being asserted against certain defendants”). The amended
28   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
                                                        5
 1   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
 2   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 3   what.” Id. at 1179.
 4          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
 5   amended complaint complete. An amended complaint must be complete in itself without
 6   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
 7   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
 8   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
 9   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
10   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
11   original complaint, each claim and the involvement of each defendant must be sufficiently
12   alleged.
13                               III. PRO SE PLAINTIFF’S SUMMARY
14          Because the complaint as written does not contain sufficiently clear factual allegations of
15   what legal harm was done to you, does not allege facts supporting the necessary components of a
16   copyright infringement claim, and does not establish that you alone are the owner of the
17   intellectual property at issue, the complaint will not be served on defendants. Your lawsuit
18   cannot proceed unless you fix the problems with your complaint. If you wish to proceed with
19   claims belonging to your organization, in whole or in part, you must retain licensed counsel and
20   file, through counsel, a new complaint.
21          You are being given 30 days to submit an amended complaint that complies with the
22   federal rules and states a valid cause of action. If you do not submit an amended complaint by the
23   deadline, the undersigned will recommend that the case be dismissed.
24                                          IV. CONCLUSION
25          Accordingly, IT IS HEREBY ORDERED that:
26          1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
27   ////
28   ////
                                                      6
 1        2. Plaintiff shall have 30 days from the date of this order to file an amended complaint
 2           which complies with the instructions given above. If plaintiff fails to timely comply
 3           with this order, the undersigned may recommend that this action be dismissed.
 4   DATED: May 23, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    7
